The State




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 23, 2015

                                    No. 04-14-00100-CR

                                 Edgar Javier GONZALES,
                                         Appellant

                                             v.

                                 THE STATE OF TEXAS,
                                       Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 10-2321-CR
                       The Honorable William Old, Judge Presiding


                                       ORDER
Sitting:     Marialyn Barnard, Justice
             Patricia O. Alvarez, Justice
             Jason K. Pulliam, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court